                   Case 4:17-cv-06571-YGR Document 63 Filed 12/13/18 Page 1 of 3



     JEANNE M. CHRISTENSEN (NY SBN 2622124)
1
     KENNETH D. WALSH (NY SBN 5044086)
2    (Admitted pro hac vice)
     WIGDOR LLP
3    85 Fifth Avenue, Fifth Floor
     New York, NY 10003
4
     Tel.: (212) 257-6800
5    Fax: (212) 257-6845
     jchristensen@wigdorlaw.com
6    kwalsh@wigdorlaw.com
7
     JAMIE C. COUCHE (SBN 252001)
8    ANDERSON & POOLE, P.C.
     601 California Street, Suite 1300
9    San Francisco, CA 94108
     Tel.: (415) 956-6413
10
     Fax: (415) 956-6416
11   jcouche@adplaw.com

12   Attorneys for Plaintiffs,
     JANE DOE 1 through JANE DOE 9
13
14                                    UNITED STATES DISTRICT COURT

15                                   NORTHERN DISTRICT OF CALIFORNIA
16
     JANE DOE 1, JANE DOE 2, JANE DOE                   Case No.: 4:17-cv-06571 (YGR)
17   3, JANE DOE 4, JANE DOE 5, JANE
     DOE 6, JANE DOE 7, JANE DOE 8, and                 STIPULATION OF DISMISSAL
18   JANE DOE 9, on behalf of themselves                WITH PREJUDICE
     individually and on behalf of a proposed
19
     Class of similarly-situated individuals,
20
                       Plaintiffs,
21
              vs.
22
23   UBER TECHNOLOGIES, INC.,

24                     Defendant.
25
26            It is hereby stipulated and agreed, by and between Plaintiffs Jane Doe 1 through Jane Doe

27   9 and Defendant Uber Technologies, Inc. (“Uber”) that:
28
                                                 Page 1 of 2
     Stipulation                                                      Doe 1, et al. v. Uber Technologies, Inc.
                                                                             Case No.: 4:17-cv-06571 (YGR)
                   Case 4:17-cv-06571-YGR Document 63 Filed 12/13/18 Page 2 of 3



              1.       The above-entitled action be and hereby is dismissed and discontinued in its
1
2    entirety with prejudice and without costs or attorneys’ fees to any party as against any other

3    party.
4
5
                                                    Respectfully submitted,
6
     Dated: December 13, 2018                       WIGDOR LLP
7
8
                                                    By:     /s/ Jeanne M. Christensen
9                                                           Jeanne M. Christensen
                                                            Attorneys for Plaintiffs
10
11
     Dated: December 13, 2018                       PERKINS COIE LLP
12
13
                                                    By:     /s/ Bobbie J. Wilson
14                                                          Bobbie J. Wilson
                                                            Attorneys for Defendant
15
                                   ATTESTATION OF CONCURRENCE
16
17            I, Jeanne M. Christensen, as the ECF user and filer of this document, attest pursuant to

18   N.D. Cal. Civil L.R. 5-1(i)(3) that concurrence in the filing of this document has been obtained
19
     from each of the above signatories.
20
     Dated: December 13, 2018
21          New York, New York
                                                            By:  /s/ Jeanne M. Christensen
22
                                                             JEANNE M. CHRISTENSEN, ESQ.
23
24
25
26
27
28
                                                   Page 2 of 2
     Stipulation                                                       Doe 1, et al. v. Uber Technologies, Inc.
                                                                              Case No.: 4:17-cv-06571 (YGR)
                   Case 4:17-cv-06571-YGR Document 63 Filed 12/13/18 Page 3 of 3




1
                                       [PROPOSED] ORDER
2
              PURSUANT TO STIPULATION, IT IS SO ORDERED.
3
4
     Dated: _____________________                          ______________________________
5                                                            Hon. Yvonne Gonzalez Rogers
                                                            United States District Court Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             Page 3 of 3
     Stipulation                                                Doe 1, et al. v. Uber Technologies, Inc.
                                                                       Case No.: 4:17-cv-06571 (YGR)
